Wood, employee of New York, Ontario and Western Railway Company, was directed to employ men and teams to fill its icehouse. He employed claimant, who was injured while engaged in drawing ice from the pond to the railroad. Appellant contends that Wood was an independent contractor. The evidence establishes that Wood was the agent or servant of the railway company and in employing claimant acted for it. (Matter of Westfelt v. Atlas Furniture Co., 256 N. Y. 578.) Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.